Turnee, J.
delivered the opinion of the court. It is in evidence that Lapham signed the note to Burr only as security. There is no evidence that Burr had ever made any demand of him to pay it; and for aught that appears, it might have been paid by Barns, the principal, and who was responsible for that sum, but for the interference of the defendant. How, after Lapham had signed the note, the defendant became interested to see it paid, does not ¡precisely .appear. But by his contract to Lapham, a contract ■as-clear, and explicit in its terms as language could make it, he “agrees,'to see this note paid and discharged,” and states as a /Consideration, that he makes this agreement “for value received.” ■To these latter word s ho other meaning canbe attached,than an admis :.sion that he had the funds in his hands for the payment of the note. 'The other clause of the contract, that “it is understood I am to bear the-said Jesse Lapham harmless from the said note,” amounts to an admission pf the same thing. The contract then goes on to state, “and'if the said Jesse shall pay said note, in that case I promise, and agree to pay the same to said Jesse Lapham on demand -and it-is admitted that Lapham did pay it.
■It is impossible to perceive on what good ground the defendant .can now exonerate himself from his obligation to save ilLapham harmless; in other words, to replace the money Lapham had paid by his request. The defendant contends that this agreement mustbe considered as gratuitous, because the words “value received” import a consideration only in contracts regulated by the law merchant, but notin other parol contracts. In order to support a position which divests these words of all meaning, the distinction contended for should be established by the authority of gome decided case. No such case is shown. On the contrary, the Supreme Court of this state have uniformly held, that the words “value, received” import a consideration in notes, given for specific articles, (D. Chipman, 345) and these instruments are unknown to the law merchant. So in New-York, 7 John. 321, and *253sn 3 John. 384, it was held that the words “value received” was sufficient evidence of consideration, even in a deed.
Barrett and Aiken, for plaintiff,
Hodges, toy: defendant.
If, therefore, these words are so held in this case, no difficulty can arise from tire objection, that the defendant’s promise went merely to relieve the plaintiff from the performance of a prior obligation ; because the legal construction of the contract would then be, that the defendant had in his hands the fund out of which the note was to be paid; and if so, it is immaterial in what relation Lap-ham stood to the note. Nor is any weight perceived in the argument, which would require the statement of the specific consider-1 ation in this contract, from the alleged difficulty of assessing damages on the words “value received.” Words are to be construed, and the extent of their meaning determined, by the subject matter to which they are applied. Where the defendant agrees to indemnify Lapham for paying the note, “for value received,” the amount of the value he admits to have received for this purpose is to be measured by the amount of the note.
The Court perceives nothing in this case to distinguish it from the .ordinary cases of money paid on another’s request, and no reason, therefore, why the amount paid should not be recovered under the general counts. It is not necessary, therefore, to examine thé objections to the special counts. Judgment must be rendered oh the verdict.